Per Curiam,
The decedent died in November, 1896, leaving real and personal property. A week later let.ters of administration were issued to his widow, the appellant. She sold the property and accounted for part of the proceeds. Upon exceptions to her account she was surcharged with the proceeds of the sale of personal property not accounted for, and upon distribution, in June, 1900, she for the first time claimed her exemption out of the fund. The estate is insolvent. In these circumstances we are of opinion that the claim was properly disallowed. As *623was said in Hufman’s Appeal, 81 Pa. 329, “ She has not qualified herself, under the terms of the statute, to partake of this fund.” This is clearly shown by the learned judge of the court below, upon whose opinion the decree is affirmed.